Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 16, 2018

The Court of Appeals hereby passes the following order:

A18A1957. KARLENE A. SEARS v. DONOVAN DUNCAN.

      After the juvenile court granted Donovan Duncan’s petition to domesticate his
foreign divorce decree, his ex-wife, Karlene A. Sears, filed a motion raising various
objections and seeking a new trial. The juvenile court denied Sears’s motion, and she
filed this direct appeal. We, however, lack jurisdiction.
      Pursuant to OCGA § 5-6-35 (a) (2), appeals from orders in domestic relations
cases must be brought by application for discretionary appeal. See Schmidt v.
Schmidt, 270 Ga. 461, 462 (1) (510 SE2d 810) (1999). Because the instant case is
based on rights and obligations that were created in the parties’ divorce decree, and
the parties are the ex-spouses, it involves domestic relations and compliance with
OCGA § 5-6-35 is required. This Court has held that a suit on a domesticated foreign
divorce decree is a domestic relations case within the meaning of OCGA § 5-6-35 (a)
(2). Elmore v. Elmore, 177 Ga. App. 682, 682 (1) (340 SE2d 651) (1986).
Accordingly, Sears was required to follow the discretionary appeal procedures to
obtain review of the juvenile court’s order. Her failure to do so deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/16/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.